[omn-11302017ex1012001.jpg]
EXHIBIT 10.12 OMNOVA Solutions Inc. Participant: [participant name] Global ID:
[participant global ID] Award Type: Restricted Stock Units Plan Name: 2017 EIP -
Restricted Share Units Award Date: [award date] Award Expiration Date: N/A Total
Granted: [total granted] Award Price: USD [award price per share] Vesting
Schedule Shares/Options Awarded Vest Date [amount vesting 1] [vest date 1]
[amount vesting 2] [vest date 2] [amount vesting 3] [vest date 3]



--------------------------------------------------------------------------------



 
[omn-11302017ex1012002.jpg]
RESTRICTED SHARE UNITS AGREEMENT This RESTRICTED SHARE UNITS AGREEMENT (the
“Agreement”) is made and entered into between OMNOVA Solutions Inc., an Ohio
corporation (“Company”), and the individual identified as the “Participant”
(such individual, the “Director”) on the cover page preceding this Agreement
(such cover page, the “Grant Report”), effective as of the Award Date specified
on the Grant Report WHEREAS, under the terms of the OMNOVA Solutions Inc. 2017
Equity Incentive Plan as in effect on the date hereof (the “Plan”), the Company
is authorized to issue restricted share units. NOW, THEREFORE, in consideration
of the premises and the mutual covenants set forth in this Agreement and for
other good and valuable consideration, the parties hereto agree as follows: 1.
Grant of Restricted Share Units. In consideration for the services to be
rendered by the Director to the Company, the Company hereby issues to the
Director, the number of restricted share units under the Plan identified as the
Total Granted on the Grant Report (the “Restricted Share Units”). Each
Restricted Share Unit represents the right to receive one common share, par
value $0.10 per share, of the Company (each, a “Common Share”), subject to the
terms and conditions set forth in this Agreement and the Plan. The Restricted
Share Units shall be credited to a separate account maintained for the Director
on the books and records of the Company (the “Account”). All amounts credited to
the Account shall continue for all purposes to be part of the general assets of
the Company. 2. Vesting. (a) Ordinary Vesting. Except as otherwise provided
herein, the Restricted Share Units will vest and no longer be subject to any
restrictions upon the later of (x) one year from the date of this agreement and
(y) the Director’s Separation from Service from the Board for any reason (such
later date, the “Vesting Date”); provided, however, that if the Director’s
Separation from Service with the Board occurs on or before June 30th in the same
calendar year as the date of this agreement, then the Director shall only be
entitled to receive one half of the Restricted Share Units upon vesting on the
Vesting Date, and the remaining Restricted Share Units will be forfeited. The
period between the date of this Agreement and the Vesting Date shall be referred
to herein as the “Restricted Period.” (b) Change in Control Vesting. i. Failure
to Receive a Replacement Award. If, prior to or in connection with the Change in
Control, Director does not receive a Replacement Award in exchange for his or
her unvested Restricted Share Units, then the Vesting Date of the unvested
Restricted Share Units shall be deemed to be the date and time that is
immediately prior to the Change in Control, and at such time all restrictions
thereon shall lapse and the Common Shares there underlying shall be delivered to
Director. Any Replacement Award granted to Director shall be deemed a complete
and full substitution for, and shall be accepted in full satisfaction of, the
unvested Restricted Share Units. ii. Separation from Service Following Change in
Control. If Director has received a Replacement Award prior to or in connection
with a Change in Control and, following the Change in Control, Director
terminates his or her employment for Good Reason, or Employee is involuntarily
terminated for reasons other than for Cause, in either case within twenty four
(24) months of the Change in Control, then the Vesting Date of the Replacement
Award shall be deemed to be the date of such termination, all restrictions
thereon shall lapse, and the Common Shares there underlying shall be delivered
to Director.



--------------------------------------------------------------------------------



 
[omn-11302017ex1012003.jpg]
3. Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period and until such time as the Restricted Share
Units are settled in accordance with Section 7, neither the Restricted Share
Units nor any rights relating thereto may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Director. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Share Units or the rights relating thereto shall be
wholly ineffective and, if any such attempt is made, the Restricted Share Units
will be forfeited by the Director and all of the Director’s rights to such units
shall immediately terminate without any payment or consideration by the Company.
4. Shareholder Rights. The Director shall not have any rights of a shareholder
with respect to the Company common shares, par value $0.10 per share (the
“Common Shares”) underlying the Restricted Share Units unless and until the
Restricted Share Units vest and are settled by the issuance of such Common
Shares. Upon and following the settlement of the Restricted Share Units in
accordance with Section 7, the Director shall be the beneficial owner of the
Common Shares issued in satisfaction of the Restricted Share Units unless and
until such shares are sold or otherwise disposed of by Director, and as
beneficial owner Director shall be entitled to all rights of a shareholder of
the Company (including voting rights). 5. Automatic Dividend Reinvestment. If,
prior to the settlement date, the Company declares a cash or stock dividend on
its Common Shares, then, on the payment date of the dividend, the Account shall
be credited with dividend equivalents in an amount equal to the dividends that
would have been paid to Director if Director had held an amount of Common Shares
equivalent to the number of Restricted Share Units on such payment date. The
dividend equivalents credited to the Director’s Account will be deemed to be
reinvested in additional Restricted Share Units (rounded to the nearest whole
share) and will be subject to the same terms and conditions as the Restricted
Share Units to which they are attributable and shall vest or be forfeited at the
same time as the Restricted Share Units to which they are attributable. Such
additional Restricted Share Units shall also be credited with additional
Restricted Share Units as any further dividends are declared. 6. Adjustments. If
any change is made to the outstanding Common Shares or the capital structure of
the Company the Restricted Share Units shall be adjusted or terminated to the
extent contemplated by Section 11 of the Plan. 7. Settlement. Promptly following
the Vesting Date, and in any event no later than two and one half months
following the Vesting Date, the Company shall issue and deliver to Director the
number of Common Shares equal to the number of Restricted Share Units so vesting
(the date on which such settlement occurs, the “Settlement Date”). 8.
Beneficiary Designation. Director may designate any beneficiary or beneficiaries
(contingently or successively) to whom the Restricted Share Units are to be paid
if Director dies during the Restricted Period, and may at any time revoke or
change any such designation. Absent such designation, any Common Shares which
are to be delivered to the Director in respect of Restricted Share Units under
this Agreement will be payable to Director’s estate upon Director’s death. The
designation of a Beneficiary will be effective only when Director has delivered
a completed Designation of Beneficiary form to the Company’s Secretary or
followed other appropriate Beneficiary designation procedures established by the
Company’s Secretary from time to time. A subsequent Beneficiary designation will
revoke a prior designation. 9. Tax Matters. Notwithstanding any action the
Company takes with respect to any or all income tax, social insurance, payroll
tax, or other tax-related withholding (“Tax-Related Items”), the ultimate
liability for all Tax-Related Items is and remains the Director's responsibility
and the Company (a) makes no representation or undertakings regarding the
treatment of any Tax-Related Items in connection with the grant, vesting, or
settlement of the Restricted Share Units or the subsequent sale of



--------------------------------------------------------------------------------



 
[omn-11302017ex1012004.jpg]
any shares; and (b) does not commit to structure the Restricted Share Units to
reduce or eliminate the Director’s liability for Tax-Related Items. 10. Defined
Terms. Capitalized terms used, but not defined, herein, shall have the meetings
provided to them in the Plan. 11. Disputes and Conflicts. The Committee shall
have the authority to determine all disputes and controversies concerning the
interpretation of this Agreement. All determinations and decisions made in good
faith by the Committee pursuant to the provisions of the Plan and all related
orders and resolutions of the Committee made in good faith shall be final,
conclusive and binding on all persons. In the event of any conflict between this
Agreement and the Plan, the terms of the Plan shall control. 12. Notices. All
written notices and communications directed to the Company pursuant to this
Agreement must be addressed to OMNOVA Solutions Inc., 25435 Harvard Road,
Beachwood, Ohio 44122; Attention: Corporate Secretary. All communications
directed to Director pursuant to this Agreement will be mailed to the Director’s
current address as recorded in the record maintained by the Corporate Secretary.
13. Governing Law. To the extent not preempted by federal law, this Agreement
will be governed by and interpreted in accordance with the laws of the State of
Ohio. 14. Section 409A. This Agreement is intended to comply with Section 409A
of the Code or an exemption thereunder and shall be construed and interpreted in
a manner that is consistent with the requirements for avoiding additional taxes
or penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this agreement comply with Section 409A of the Code and in no event shall the
Company be liable hereunder for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Director on account of
non-compliance with Section 409A of the Code. 15. Grant Acceptance. In
consideration of my receipt of the grant of Restricted Share Units as specified
on the Grant Report, I acknowledge by accepting the grant (evidenced in writing
or through my acknowledgement of the grant through the Company’s third-party
equity plan administrator), I agree to the terms, conditions and restrictions
set forth in this Agreement and the Plan.



--------------------------------------------------------------------------------



 